Per Curiam. The appellant in this adoption case asks that we close all records and not allow inspection of them by any person other than Justices of this Court, officers of the Court, and the parties and their counsel. It is also requested that if oral argument is held it be closed to all persons other than those mentioned above. In support of the motion Ark. Code Ann. § 9-9-217 (1987) is cited. That Statute requires closure of court proceedings with respect to “[a] 11 hearings held in proceedings under this sub-chapter.” The subchapter is the Arkansas version of the Revised Uniform Adoption Act, Ark. Code Ann. §§ 9-9-201 through 9-9-224 (1987 and Supp. 1991), which does not govern appeals of adoption cases.  This Court has no rule governing closure of records; however, we have previously closed records in adoption cases following the spirit of the Statute. We grant the motion to close the records in this case.  The portion of the motion seeking closure of oral argument, if any, is denied. It will be the responsibility of counsel to see to it that any mention of the parties is done in terms of “appellant” and “appellees” and that others are mentioned by initials or in another manner so as not to reveal their identities.